Filed 7/25/22 San Joaquin County Dept. of Child Support etc. v. Alvarez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



    SAN JOAQUIN COUNTY DEPARTMENT OF                                                           C092884
    CHILD SUPPORT SERVICES,
                                                                                      (Super. Ct. No.
                    Plaintiff and Respondent,                                    STA-FL-FSC-2019-0006659)

           v.

    AARON SHIELDS ALVAREZ,

                    Defendant and Appellant.



         On September 29, 2020, the San Joaquin County Department of Child Support
Services (the Department) obtained a ruling against defendant Aaron Shields Alvarez
requiring Alvarez to pay child support and related orders for the care of the child, A.A.
Alvarez appealed and has filed an appellate brief in propria persona, which we
understand to challenge the superior court’s exercise of jurisdiction and its paternity
determination.1 The Department chose not to file a responsive brief on appeal and



1      Alvarez’s brief also argues that the State of California is the “true” parent and is
required to care for the minor, but he does not explain how this would excuse his
personal obligation to pay child support or otherwise undermine the validity of the
superior court’s order. As such, we will not further address the argument herein.

                                                             1
declined to appear at oral argument. Nonetheless, Alvarez maintains the burden on
appeal of affirmatively demonstrating trial court error that has prejudiced him. (Cal.
Const., art. VI, § 13.) He has not done so. Accordingly, we must affirm the trial court’s
ruling.
                                         DISCUSSION
          At the outset, we observe that Alvarez is not entitled to special treatment by this
court even though he is representing himself without the assistance of an attorney.
(Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-985.) Rather, we are required to hold
him to the same standards as a practicing attorney. (Nwosu v. Uba (2004)
122 Cal.App.4th 1229, 1246-1247.) While the implications of this rule may be harsh, it
is not intended to penalize self-represented litigants. Instead, it is necessary to maintain
the stability and smooth operation of the courts.
          As recognized by the Supreme Court in Denham v. Superior Court (1970)
2 Cal.3d 557, “it is settled that: ‘A judgment or order of the lower court is presumed
correct. All intendments and presumptions are indulged to support it on matters as to
which the record is silent, and error must be affirmatively shown. This is not only a
general principle of appellate practice but an ingredient of the constitutional doctrine of
reversible error.’ ” (Id. at p. 564, original italics; see also Cal. Const., art. VI, § 13
[forbidding reversal of judgment absent a showing of error that “has resulted in a
miscarriage of justice”].) It is an appellant’s fundamental burden to overcome this
presumption by affirmatively demonstrating error, which necessarily includes providing a
record supporting such error. (Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295-1296;
Foust v. San Jose Construction Co., Inc. (2011) 198 Cal.App.4th 181, 187 (Foust).)
Failure to provide an adequate record requires resolution of the appeal against the
appellant. (Foust, supra, at p. 187.)
          Here, Alvarez summarily argues the superior court acted without jurisdiction
because “there’s no evidence of the tangible (a man) living in the intangible (city of

                                                2
CLEAR LAKE, CALIFORNIA),” that “man” falls outside of the definition of “Person”
under “California [Civil] Code section 1798.3(f),”2 and that the court erred in
determining he was the biological father of A.A. However, Alvarez fails to provide an
adequate record to review these claims. Rather, the record is devoid of any pleadings or
documentary evidence offered by the Department in this matter. This alone compels
denial of his appellate claims. (See Maria P. v. Riles, supra, 43 Cal.3d at pp. 1295-1296;
Foust, supra, 198 Cal.App.4th at p. 187.)
       Further, a review of the reporter’s transcript provided in the limited record
compiled on appeal reveals that Alvarez provided a voluntary declaration of paternity in
2015, and admitted to the court that he lived in Clear Lake, California. Accordingly,
Alvarez’s claims of superior court error necessarily fail.
                                      DISPOSITION
       The superior court ruling is affirmed.


                                                        KRAUSE                , J.


We concur:



      ROBIE                 , Acting P. J.



      DUARTE                , J.




2      Civil Code section 1798.3, subdivision (f) defines “ ‘person’ ” for purposes of the
Information Practices Act of 1977 as “any natural person, corporation, partnership,
limited liability company, firm, or association.” Even if this code section applied, we are
not convinced that a “man” should be excluded from this definition.

                                                3